Citation Nr: 1337462	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of appendicitis. 

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Appellant had active duty service from June 1973 to June 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in June 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of appendicitis and a heart murmur.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claims.

The Veteran has alleged he had an appendectomy while in service sometime between 1974 and 1976.  The Veteran is competent to report he had a surgery in service and, for purposes of this remand, the Board will accept the Veteran's reports of having undergone a surgical procedure. 

A review of the service treatment records which have been obtained are negative for any treatment for an appendicitis.  However, in-patient records from a hospitalization may still be outstanding.  Indeed, an undated note from the RO notes that a PIES request for inpatient records should be made; however, there is no indication in the record that such a request was ever made.  

Moreover, a VA examination has not been conducted.  An examination to determine if there are any residuals of an appendectomy, to include a surgical scar, should be conducted.

Finally, regarding the claim for service connection for a heart murmur, the Board will defer a decision on that issue until the development herein ordered is conducted as it is possible that service treatment records obtained as a result of this remand could be relevant to that issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all inpatient hospitalization records from the hospital in Fort Gordon, Georgia for any treatment between January 1974 and June 1976.  All efforts to obtain the records should be clearly documented in the claims file.  If the records are unavailable, it should clearly be noted on the record. 

2.  After the above development has been completed, the RO/AMC should schedule the Veteran for a VA examination to determine if there are any residuals associated with an appendectomy.  The claim file should be made available to the examiner and access to the Virtual VA file should be given.  The examiner should note in the report that a review of the paper and Virtual files was conducted.  The examiner should note any and all residuals associated with an appendectomy that the Veteran may currently have, including any scarring.  The examiner must provide an opinion as to whether any potential residuals are at least as likely as not due to an appendectomy in service.  The examiner is reminded that the Veteran is competent to report he had surgery in service.  A complete rationale for any opinion rendered must be provided.

3.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the claims remaining on appeal.  The RO should issue an appropriate supplemental statement of the case and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


